Exhibit 12.1 GULFMARK OFFSHORE, INC. Statement re Computation of Ratios of Earnings to Fixed Charges (Dollars in thousands) Nine Months Ended Sept. 30, For the year ended December 31, Income (Loss) from Continuing Operations $ ) $ ) Plus: Income Taxes ) ) Fixed Charges Less: Capitalized Interest ) Earnings Before Fixed Charges ) ) Fixed Charges: Interest Expense $ Capitalized Interest Estimated Portion of Rental Expense Equivalent to Interest Total Fixed Charges Ratio of Earnings to Fixed Charges (1) N/A N/A (1) N/A means the ratio is less than 1.0. A deficiency of $202.8 million exists for the nine months ended September30, 2015. The calculation of the ratio of earnings to fixed charges includes $55.9 million of non-cash depreciation and amortization expense and $152.1 million of impairment. A deficiency of $48.9 million exists for the year ended December 31, 2010. The calculation of earnings includes $57.0 million of non-cash depreciation and amortization expense and $97.7 million of impairment.
